16-4200
    Cisse v. Sessions
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A201 124 006
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 23rd day of February, two thousand
    eighteen.

    PRESENT: DENNIS JACOBS,
             PETER W. HALL,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    LOSSENY CISSE, AKA JEAN CLAUDE
    BIALY,
             Petitioner,

                        v.                                       16-4200
                                                                 NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Gary J. Yerman, New York, NY.

    FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
                                        Attorney General; Andrew N.
                                        O’Malley, Senior Litigation
                                        Counsel; Joseph A. O’Connell,
                                        Attorney, Office of Immigration
                                        Litigation, U.S. Department of
                                        Justice, Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Losseny Cisse, a native and citizen of Côte

D’Ivoire, seeks review of a November 29, 2016, decision of

the BIA that affirmed a February 8, 2016, decision of an

Immigration Judge (“IJ”) denying his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).       In re Losseny Cisse,

No. A201 124 006 (B.I.A. Nov. 29, 2016), aff’g No. A201 124

006 (Immig. Ct. N.Y. City Feb. 8, 2016).      We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s opinions “for the sake of

completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448

F.3d 524, 528 (2d Cir. 2006).       The applicable standard of

review is substantial evidence.      8 U.S.C. § 1252(b)(4)(B);

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir.

2008).   “Considering the totality of the circumstances, and

all relevant factors, a trier of fact may base a

credibility determination on the demeanor, candor, or

responsiveness of the applicant . . . , the consistency
                                2
between the applicant’s . . . written and oral statements .

. . , the internal consistency of each such statement,

[and] the consistency of such statements with other

evidence of record . . . without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart

of the applicant’s claim.”    Xiu Xia Lin, 534 F.3d at 163

(quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).   Substantial

evidence supports the agency’s determination that Cisse was

not credible as to his claim that Ivorian police twice

detained and beat him on account of his Dioula ethnicity.

    The IJ reasonably relied in small part on Cisse’s

demeanor, noting that he became hesitant and inconsistent

on cross-examination.   See 8 U.S.C. § 1158(b)(1)(B)(iii);

see also Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir.

2005) (recognizing that particular deference is given to

the trier of fact’s assessment of demeanor).   That finding

is supported by the record.

    The demeanor finding and the overall credibility

determination are bolstered by record inconsistencies.       See

8 U.S.C. § 1158(b)(1)(B)(iii); see also Li Hua Lin v. U.S.

Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006).    The

agency reasonably found that Cisse gave completely

inconsistent accounts about how he obtained a U.S. visa.

In addition, his testimony was inconsistent with both his
                               3
asylum application and statements at an asylum interview

about his father’s whereabouts.     See 8 U.S.C.

§ 1158(b)(1)(B)(iii).   Cisse did not provide compelling

explanations for these inconsistencies.     See Majidi, 430

F.3d at 80 (“A petitioner must do more than offer a

plausible explanation for his inconsistent statements to

secure relief; he must demonstrate that a reasonable fact-

finder would be compelled to credit his testimony.”

(internal quotation marks omitted) (emphasis in original)).

    Having questioned Cisse’s credibility, it was

reasonable for the agency to rely further on his failure to

rehabilitate his credibility with corroborating evidence.

“An applicant’s failure to corroborate his or her testimony

may bear on credibility, because the absence of

corroboration in general makes an applicant unable to

rehabilitate testimony that has already been called into

question.”    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007).   Cisse failed to submit statements from anyone

in the Côte D’Ivoire to corroborate his claims.

    Given the agency’s finding with respect to Cisse’s

demeanor and the inconsistency of his statements, and given

the lack of corroboration, the agency’s adverse credibility

determination is supported by substantial evidence.

8 U.S.C. § 1158(b)(1)(B)(iii).     That determination is
                               4
dispositive of Cisse’s claims for asylum, withholding of

removal, and CAT relief because all three claims are based

on the same factual predicate.     See Paul v. Gonzales, 444

F.3d 148, 156-57 (2d Cir. 2006).    Accordingly, we do not

reach the agency’s alternative dispositive finding that,

even if Cisse had suffered persecution, conditions in the

Côte D’Ivoire had changed such that any presumption of a

well-founded fear had been rebutted.    See 8 C.F.R.

§ 1208.13(b)(1); see also INS v. Bagamasbad, 429 U.S. 24,

25 (1976) (per curiam) (“As a general rule courts and

agencies are not required to make findings on issues the

decision of which is unnecessary to the results they

reach.”).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                   FOR THE COURT:
                   Catherine O’Hagan Wolfe Clerk of Court




                              5